DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-17) in the reply filed on 5/24/2022 is acknowledged.
Claim Objection
Claim 1 lines 4 recites “characterized in that”  and in it interpreted in English language to mean – further comprising – or –comprising--. Appropriate correction is required.  It is noted that numbering in claim is objected in the event the number in the drawing would not match with the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 initially recites “according to claim 1” in line 1-2, then in the same claim it also recites “supply device (90) of claim 11” and/or “pressing device of claim 8” and/or “support structure of claim 9”. A claim cannot depend on multiple claims, and therefore it is vague and indefinite whether applicant intend to have claim 15 being depenent on only claim 1 or any other claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11,  and 15-17  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hewlett-Packward Development Company (WO 2018/190849 A1; hereinafter “HP”; as provided by the Applicant’s IDS).
For claim 1, HP teaches a 3D printer having a coater and a coater cleaning device (Fig 1 item 120; [0001]-[0056]),
the coater comprising a container defining an inner cavity  for receiving particulate construction material and an output region for outputting the particulate construction material (“printhead 118” and/or “nozzle120”; [0022]), characterized in (this interpreted to mean --further comprising--) that the coater cleaning device (132 and 130 together are coater cleaning device, [0022] –[0056]) comprises a cleaning web (“wiping material 130” as the cleaning web; [0022]-[0056]) and the coater cleaning device and the coater are configured to move the output region and/or the cleaning web relative to each other for wiping the output region by means of the cleaning web ([0027]-[0038]; [0027]-[002] the movement of the “wiper” via third mechanic 136, and “wiping material” via rollers, [0028]).
For claim 2, HP further teaches wherein the cleaning web (Figure 1 item 130) is configured to be finite, having a first end and a second end, and/or as a disposable cleaning web and/or to be exchangeable ([0020]).
As for claim 3, HP further teaches wherein the output region comprises at least one elongate stroking/sweeping surface (120) configured to stroke construction material output from the container (inherent inside container type body), and wherein the at least one stroking/sweeping surface (120) is wiped by means of the cleaning web (130) for cleaning the same by the relative movement between the output region  and the cleaning web ([0028]-[0038]).
As for claim 4, HP further teaches wherein in a plan view of the coater (118,120) from above, a longitudinal axis of the at least one stroking/sweeping surface is disposed at an angle to a longitudinal axis of the cleaning web when the coater  is in a cleaning position in which it is disposed above the coater cleaning device (the examiner notes that broadly anything can be angle unless specifically defined; see Fig 1 which shows cleaning web 130 is held by 138, the second mechanics moves printhead 120).
As for claim 6, HP further teaches wherein the cleaning web (130) has such an extension in the width direction that in a plan view of the coater  from above and/or in a side view thereof the two longitudinal ends of the at least one stroking/sweeping surface do not extend beyond the cleaning web when the coater is in a cleaning position.
As for claim 7, HP further teaches wherein the cleaning web (132) is made of an absorbent material configured to absorb a liquid cleaning agent, for example of an absorbent textile such as an absorbent fabric or an absorbent nonwoven ([0020]).
As for claim 8, HP further teaches wherein the coater cleaning device (130,132) comprises a pressing device (136) adapted to press a portion of the cleaning web (132) against the output region (of the printhead of 120) when the coater in a cleaning position.
As for claim 9, HP further teaches wherein the pressing device (136) comprises a support structure (138) over which the cleaning web (130) extends… and cut by a common imaginary vertical line. The examiner notes that the claim 9 including recitation to “the support structure optionally height-adjustable…”  is not required part of the claim. 
As for claim 11, HP further teaches wherein the coater cleaning device comprises a cleaning agent supply device (122) configured to supply a cleaning agent to the cleaning web (130), wherein the cleaning agent supply device  is configured to moisten and/or infiltrate a portion of the cleaning web with cleaning agent, which portion, as viewed in the longitudinal direction of the web, is arranged in front of or in a contact region at which the output region  and the cleaning web  contact one another for wiping off the output region by means of the cleaning web ([0028]-[0056]).
As for claim 15, HP further teaches wherein the coater cleaning device comprises a controller configured to control various process parameters… as claimed ([0028]-[0056]).
As for claim 16, HP further teaches wherein the coater cleaning device comprises a driving device configured to move the cleaning web in the longitudinal direction thereof ([0028]-[0056] includes drive for moving 130 using rollers), for providing a fresh and/or moistened and/or infiltrated cleaning web portion for wiping the output region  by means of the cleaning web.
As for claim 17, wherein the coater cleaning device (130,132) comprises a cleaning web (130), and the coater cleaning device and the coater are configured to perform a relative movement between the coater and the cleaning web in a state in which the coater  is contacted by a portion of the cleaning web, for wiping the coater (118,120) by means of the cleaning web ([0026]-[0056].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Hewlett-Packward Development Company (WO 2018/190849 A1; hereinafter “HP”) in view of Voxeljet AG (US 10,213,831 B2, as provided by the Applicant’s IDS). 
As for claims 5 and 12-13, HP teach all the limitations to the claim invention as discussed above, however, failed to teach wherein the cleaning web  approaches the at least one stroking/sweeping surface from below in a cross-sectional view of the coater in such a way that the longitudinal axis of the cleaning web forms an acute (entrance) angle with the at least one stroking/sweeping surface when the coater is in a cleaning position; wherein the coater cleaning device  comprises a rotatable roll-up/roll-off element.
Voxeljet AG shows wherein the cleaning web approaches the at least one stroking/sweeping surface from below in a cross-sectional view of the coater in such a way that the longitudinal axis of the cleaning web forms an acute (entrance) angle with the at least one stroking/sweeping surface when the coater is in a cleaning position (Fig 2; description states:  the device thus preferably comprises a coater cleaning. This cleans the coater bottom together with the discharge gap with a brush which moves the coater across the coating direction); wherein the coater cleaning device  comprises a rotatable/driven roll-up or roll-off element (a “brush”; see description col 1 lines 60 to col 8 lines 10, specific to col 6 lines 20-30 discusses brush). 
It would have been obvious to one ordinary skill in the art at the time of effective filing date of the instant application to modify the cleaning device as taught by HP with including roll-off/roll-up element situated in specific manner, as taught by Voxeljet AG in order to efficiently clean the coater. 
Claim(s) 14 is  rejected under 35 U.S.C. 103 as being unpatentable over  Hewlett-Packward Development Company (WO 2018/190849 A1; hereinafter “HP”) in view of Nakashima (US 2006/0139395 A1) or Salem et al (US 2002/0042965 A1). 
For claim 14, HP teach all the limitations to the claim inventions as discussed above, however, fails to teach wherein the coater cleaning device comprises a sensor for determining the amount of cleaning agent received by the cleaning web in a portion thereof.
In the same field of endeavor, Nakashima et al teach liquid level sensor that serves to detect the quantity of cleaning liquid is arranged on the sub-tank ([0127]). Alternatively, Salem et al teach using moisture level sensor for detecting moisture in a surface (see abstract and throughout).
 It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify HP with including sensor for determining amount of liquid that is in the tank (to determine amount that has been dispensed), as in Nakashima, or moisture level sensor, taught by Salem et al. for the benefit of efficiently cleaning coater. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Voxeljet AG shows wherein the support structure (9) comprises a sliding element on which the cleaning web is supported (Fig 2 item 3 supported on sliding element). However, Voxeljet AG fail to teach wherein the sliding element is made of an elastic material and/or wherein a spring force is applied to the sliding element, which spring force presses the sliding element against the cleaning web and, as a result, the cleaning web against the output region when the coater is in a cleaning position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2015/0273836 A1 – [0044][0070] recites position sensor for causing cleaning liquid to be discharged. 
US 2009/0237445 A1 – teaches liquid composition to clean nozzle via nozzle device, sensor disposed within the chamber to generate vibration to spray the liquid cleaning solution. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743